Citation Nr: 1421384	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-12 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right heel disorder.

2.  Entitlement to service connection for a low back disorder, claimed as secondary to a right heel disorder.


REPRESENTATION

Veteran represented by:	John Dorrity, one-time representative


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.  He testified before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is of record.

This issue was previously before the Board in September 2013, and was remanded for further development.  Specifically, the Board requested a new VA examination be conducted.  This requested action was completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The current right heel disorder was not manifest during service, for many years after service, and was not otherwise caused by or related to any event of active service.

2.  A back disorder was not manifest during service and was not otherwise caused by active service.



CONCLUSIONS OF LAW

1.  A right heel disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  A back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Secondary service connection may also be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another disorder.

Right Heel

In 2007, the Veteran fell and fractured his calcaneal (right heel).  During his hearing, he explained he was on a ladder when he shifted his weight between his feet, the ladder shifted, and he fell.  He asserted that this fall was due to existing weakness in his right foot resulting from an in-service right ankle injury.  He testified that he experienced problems with his right foot consistently since his separation from service and sought treatment shortly after service but was only advised to soak his foot in Epsom salts.

Service treatment records reflect that the Veteran fractured his right ankle during service.  Specifically, a May 1968 x-ray revealed an undisplaced fracture of the lateral malleolus and through the lateral aspect of the distal tibia extending into the joint surface.  An x-ray the following month indicated that his injury was healing well.  In the July 1970 separation examination, his lower extremities were noted to be normal.  Therefore, while he fractured his right ankle during service, no chronic residuals were identified at separation.  Moreover, no injury to his right heel was noted.

Post-service evidence indicates that the Veteran sought treatment for right foot complaints in 2001, several decades after his separation from active service.  Specifically, a July 2001 private MRI reflected a 5 mm area of abnormal signal intensity within the tibia, just superior to the medial aspect of the talar dome, consistent with a previous impaction injury.  There was no evidence of a fracture line or any displacements.  More importantly, no injury to his right heel was noted.

As noted, the Veteran fell off a ladder in 2007 and fractured his right heel.  Following the fall, the evidence reflected that he had pitting edema of the right foot and ankle with ecchymosis along the lateral and medial borders of the heel, as well as limited range of motion in the ankle.  An x-ray revealed right calcaneal fracture (a fracture of the heel).

The Veteran continued to seek private treatment for his right heel throughout 2007 and 2008, and one year later his heel was noted to be "completely healed and doing well."  He later had a subsequent surgery to remove a plate which was causing pain and swelling at his heel, and also recovered well from that surgery.  He attended physical therapy for a few months then was released to full weight bearing.

The evidence shows that the Veteran fractured his right ankle in service and that he sustained a right heel fracture after service.  The threshold question is whether the residuals of his in-service right ankle fracture weakened his ankle to the extent that he fell and fractured his heel. 

In October 2013, the Veteran was provided with a VA examination.  The examiner reviewed the claims file, as well as personally interviewed and examined the Veteran.  He diagnosed degenerative joint disease of the subtalar joint due to a calcaneal bone fracture in the heel of the right foot.  The examiner opined that this fracture was due to the 2007 fall from the ladder.  He explained that while this fall could be attributed to many factors, for example loss of balance, the 1968 in-service fractured lateral malleolus and lateral distal tibia did not cause sufficient weakness in the Veteran's right foot to have caused the fall.  

This opinion weighs strongly against the Veteran's theory that his 2007 fall was related to his in-service injury.  Further, there is no other opinion linking the post-service injury to the right heel to the in-service injury to the right ankle.

The Board has considered the Veteran's lay statements regarding a causal relationship between the in-service fracture and the fall which resulted in the claimed heel fracture.  As a lay person, he is competent to report what comes to him through his senses, such as describing a fall from a ladder and subsequent injury to his right heel.  However, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of any weakness from an in-service injury more than thirty years earlier.

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Back

The Veteran has consistently alleged that his current back disorder is secondary to his right heel disorder.  At his January 2011 hearing, he clarified his current appeal was only for service connection secondary to the right heel, not direct service connection.  He testified he did not injure his back during service.

Service treatment records were reviewed and support the Veteran's testimony that there was no in-service injury to his back.  Instead, his back was noted to be normal at his July 1970 separation examination.  Therefore, no direct service connection is alleged or established.

Under VA regulations, a disability which is proximately the result of a service-connected disability shall be service connected.  However, as discussed above, the Veteran's current right heel disorder is not service-connected.  Therefore, service connection secondary to his nonservice-connected right heel disorder is precluded.

Finally, the medical evidence does not establish that the Veteran's current back disorder is otherwise related to his active service.  Instead, in October 2013, a VA examiner opined that the Veteran's currently-diagnosed lumbar degenerative disc disease was the result of old age and daily wear and tear, and not active service.

Therefore, the evidence does not establish that the Veteran's current back disorder either began during or was otherwise caused by his active service; nor can his back disorder be service-connected secondary to a nonservice-connected right foot disorder.  Accordingly, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2009 that fully addressed all notice elements, and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  This same letter also informed him of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA and Dingess have been satisfied as to both timing and content.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Service treatment records and identified post-service private records have been obtained and associated with the claims file.  The Veteran testified he did not receive any treatment at a VA facility.  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, he underwent an examination regarding each of his appeals, the reports of which have been associated with the claims file.  The VA examiner was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the appeals.  

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
	

ORDER

Service connection for a right heel disorder is denied.

Service connection for a back disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


